COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Melvin Lee Duke v. The State of Texas

Appellate case number:     01-16-00245-CR

Trial court case number: 1444640

Trial court:               263rd District Court of Harris County

        Appellant’s brief was originally due on August 22, 2016. On August 22, 2016, appellant
filed a motion seeking an extension of time to file his brief until September 21, 2016, contending
that an extension was necessary because counsel, Sarah Beth Landau, had multiple other cases
assigned to her and she had been “unexpectedly incapacitated due to illness intermittently since
July 30, 2016.” We granted the motion and required appellant to file his brief by September 21,
2016.
       On September 21, 2016, appellant filed a second motion for extension, in which counsel
Landau again complained of her workload and intermittent illness. We granted the motion, and
required appellant’s brief to be filed by October 21, 2016.
         On October 19, 2016, appellant filed a third motion for extension, requesting another 30-
day extension based on counsel Landau’s workload and intermittent illness. We granted the
extension until November 21, 2016, but stated that no further extensions would be granted and that
if the brief was not filed by November 21, 2016, we would abate the appeal for a hearing in the
trial court.
        Nevertheless, on November 21, 2016, appellant filed a fourth motion for extension of time,
once again contending that an extension is necessary based on counsel Landau’s workload,
including cases and teaching, as well as her continuing attempt to catch up after her intermittent
illness. We deny the motion for extension.
         Pursuant to Rule of Appellate Procedure 38.8, we abate this appeal and remand the case to
the trial court for a hearing. See TEX. R. APP. P. 38.8(b)(2)–(3). We direct the trial court to conduct
a hearing at which a representative of the Harris County District Attorney’s Office, appointed
counsel Landau, and appellant shall be present.1 The trial court shall have a court reporter record
the hearing. The trial court is directed to make appropriate findings on these issues:
       (1)   whether appellant wishes to prosecute this appeal; and, if so,
       (2)   whether appointed counsel Landau has abandoned the appeal by failing to timely file
             briefs on appellant’s behalf;
       (3)   and, if so, whether appellant is presently
             (a) indigent, in which case the trial court should appoint new appellate counsel at no
                  expense to appellant and establish a date by which counsel will file a brief, no
                  later than 30 days from the appointment; or
             (b) not indigent, in which case the trial court should establish a date by which
                 appellant shall retain new counsel;
       (4)   or, if appointed counsel Landau has not abandoned the appeal, make appropriate
             findings and recommendations regarding the reason that counsel has failed to file a
             brief and establish a date by which counsel will file appellant’s brief, no later than 30
             days from the date of the hearing.
TEX. CODE CRIM. PROC. ANN. arts. 1.051(d), 26.04; TEX. R. APP. P. 38.8(b)(2), (3), (4).
        The trial court shall cause a supplemental clerk’s record containing its findings and
recommendations, including the name, address, telephone number, and State Bar number of any
substitute counsel, and the reporter’s record of the hearing to be filed in this Court no later than
December 22, 2016. If the hearing is conducted by video teleconference, a certified video
recording of the hearing shall be filed in this Court no later than December 22, 2016.

        The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket when a supplemental clerk’s record that
complies with this order, and the reporter’s record of the hearing, have been filed in this Court.
The trial court coordinator shall set a hearing date and notify the parties and the Clerk of this Court
of such date.

        Should appellant’s brief be filed on or before December 15, 2016, the Court will withdraw
this order and reinstate the case on the active docket.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually

1      If appellant is incarcerated, at the trial court’s discretion, appellant may participate in the hearing
       by closed-circuit video teleconferencing. Any such teleconference must use a closed-circuit video
       teleconferencing system that provides for a simultaneous compressed full motion video and
       interactive communication of image and sound between the trial court, appellant, and any attorneys
       representing the State or appellant. On request of appellant, appellant and his counsel shall be able
       to communicate privately without being recorded or heard by the trial court or the attorney
       representing the State.
Date: November 29, 2016